USCA11 Case: 21-12878      Date Filed: 07/26/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 21-12878
                    Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
SHIRAAZ SOOKRALLI,


                                           Defendant-Appellant.


                   ____________________

          Appeals from the United States District Court
              for the Southern District of Florida
              D.C. Docket No. 0:19-cr-60188-RS-1
                    ____________________
USCA11 Case: 21-12878       Date Filed: 07/26/2022    Page: 2 of 9




2                     Opinion of the Court                21-12878


                    ____________________

                          No. 21-12924
                    Non-Argument Calendar
                    ____________________

UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
versus
SHIRAAZ SOOKRALLI,


                                             Defendant-Appellant.


                    ____________________

          Appeals from the United States District Court
              for the Southern District of Florida
              D.C. Docket No. 0:19-cr-60188-RS-1
                    ____________________

Before WILSON, LUCK, and BLACK, Circuit Judges.
PER CURIAM:
       In this consolidated appeal, Shiraaz Sookralli appeals from
the district court’s denial of his motion for compassionate release
USCA11 Case: 21-12878            Date Filed: 07/26/2022         Page: 3 of 9




21-12878                  Opinion of the Court                               3

and from the restitution ordered as part of his sentence for conspir-
acy to commit wire fraud. After review, 1 we affirm in part and
dismiss in part.
                   I. COMPASSIONATE RELEASE
        Sookralli asserts the record does not allow for meaningful
appellate review of the district court’s order denying his motion for
compassionate release and does not reflect that the district court
considered the 18 U.S.C. § 3553(a) factors. Sookralli asserts the dis-
trict court abused its discretion in denying his motion for compas-
sionate release because his health conditions and COVID-19 com-
bined to create an extraordinary and compelling reason, and asserts
we wrongly decided in United States v. Bryant, 996 F.3d 1243 (11th
Cir. 2021), that motions for compassionate release brought by pris-
oners must raise an extraordinary and compelling reason stated in
U.S.S.G. § 1B1.13.
      District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent permitted under
§ 3582(c). 18 U.S.C. § 3582(c); United States v. Jones, 962 F.3d 1290,
1297 (11th Cir. 2020), cert. denied, 141 S. Ct. 2635 (2021). As



1 We review de novo whether a defendant is eligible for a sentence reduction
under § 3582(c)(1)(A). United States v. Bryant, 996 F.3d 1243, 1251 (11th Cir.
2021). However, we review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for an abuse of discretion. United States v. Harris, 989
F.3d 908, 911 (11th Cir. 2021). We review the validity of a sentence appeal
waiver de novo. United States v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008).
USCA11 Case: 21-12878          Date Filed: 07/26/2022      Page: 4 of 9




4                       Opinion of the Court                   21-12878

amended by § 603(b) of the First Step Act, that section now pro-
vides, in relevant part, that:
       the court, upon motion of the Director of the Bureau
       of Prisons [(BOP)], or upon motion of the defendant
       after the defendant has fully exhausted all administra-
       tive rights to appeal a failure of the [BOP] to bring a
       motion on the defendant’s behalf or the lapse of 30
       days from the receipt of such a request by the warden
       of the defendant’s facility, whichever is earlier, may
       reduce the term of imprisonment . . . , after consider-
       ing the factors set forth in section 3553(a) to the extent
       that they are applicable, if it finds that . . . extraordi-
       nary and compelling reasons warrant such a reduc-
       tion . . . and that such a reduction is consistent with
       applicable policy statements issued by the Sentencing
       Commission.

18 U.S.C. § 3582(c)(1)(A).
        The policy statement applicable to § 3582(c)(1)(A) is found
in U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13. The commentary to
§ 1B1.13 states that extraordinary and compelling reasons exist un-
der any of the circumstances listed, provided the court determines
the defendant is not a danger to the safety of any other person or
to the community. See id., comment. (n.1). As relevant here, the
commentary lists a prisoner’s medical condition as a possible ex-
traordinary and compelling reason warranting a sentence reduc-
tion if he: (1) has a terminal disease; or (2) is suffering from a seri-
ous physical or mental condition that substantially diminishes his
USCA11 Case: 21-12878        Date Filed: 07/26/2022     Page: 5 of 9




21-12878               Opinion of the Court                        5

ability to provide self-care in prison and from which he is not ex-
pected to recover. Id., comment. (n.1(A)). The commentary also
contains a catch-all provision for “other reasons,” which provides a
prisoner may be eligible for a sentence reduction if the Director of
the BOP determines there is an extraordinary and compelling rea-
son. Id., comment. (n.1(D)).
        The policy statement in § 1B1.13 is applicable to all motions
filed under § 3582(c)(1)(A), including those filed by prisoners, and
thus, district courts cannot reduce a sentence under § 3582(c)(1)(A)
unless it would be consistent with § 1B1.13. Bryant, 996 F.3d at
1262. Accordingly, district courts are precluded “from finding ex-
traordinary and compelling reasons within the catch-all provision
beyond those specified” in § 1B1.13. United States v. Giron, 15
F.4th 1343, 1347 (11th Cir. 2021). We held “the confluence of [a
prisoner’s] medical conditions and COVID-19” did not constitute
an extraordinary and compelling reason warranting compassionate
release when the prisoner’s medical conditions did not meet the
criteria of § 1B1.13, comment. (n.1(A)). Id. at 1346.
       As an initial matter, the district court’s order denying
Sookralli’s motion for compassionate release allows for meaningful
appellate review because it makes the reason for denial sufficiently
apparent. See United States v. Johnson, 877 F.3d 993, 998 (11th Cir.
2017) (explaining for this court to meaningfully review a district
court’s order, the order must make the reasons for the district
court’s decision sufficiently apparent). The district court’s order,
while brief, makes clear the reason it denied relief was that
USCA11 Case: 21-12878         Date Filed: 07/26/2022     Page: 6 of 9




6                       Opinion of the Court                 21-12878

Sookralli’s proposed reason for his release—his medical conditions
combined with the fear of catching COVID-19 again—was not an
extraordinary and compelling reason.
        Relatedly, the district court was not required to consider the
§ 3553(a) factors because the determination that Sookralli failed to
present an extraordinary and compelling reason for his release was
sufficient to deny him relief. To grant a reduction under 18 U.S.C.
§ 3582(c)(1)(A), district courts must find three necessary conditions
are satisfied, which are: “support in the § 3553(a) factors, extraordi-
nary and compelling reasons, and adherence to § 1B1.13’s policy
statement,” and the absence of any one forecloses a sentence re-
duction. United States v. Tinker, 14 F.4th 1234, 1237-38 (11th Cir.
2021). District courts do not need to address these three conditions
in any particular sequence, and if “one of the compassionate-re-
lease conditions was not satisfied, it cannot . . . have been error for
the district court to skip assessment of another condition.” Id.
       The district court did not abuse its discretion in denying
Sookralli’s motion for compassionate release because he did not
show his conditions impair his ability to care for himself while in
prison. See U.S.S.G. § 1B1.13 comment. (n.1(A)); Bryant, 996 F.3d
at 1249-50; Giron, 15 F.4th at 1346-47. Sookralli’s argument that
his hypertension and weight create an extraordinary and compel-
ling reason for his release because they increase the likelihood he
will experience severe COVID-19 symptoms is too speculative to
warrant a reduction of his sentence. Section 1B1.13 offers relief to
inmates who are suffering from a physical or mental condition that
USCA11 Case: 21-12878            Date Filed: 07/26/2022        Page: 7 of 9




21-12878                  Opinion of the Court                              7

diminishes their ability to provide self-care in prison, but Sookralli
sought relief based only on speculation that he will contract
COVID-19 again and, if he does, that he will suffer severe symp-
toms. See U.S.S.G. § 1B1.13 comment. (n.1(A)). Further, while
Sookralli asserted his previous case of COVID-19 was life-threaten-
ing, the medical records suggest he had an asymptomatic case. Ac-
cordingly, Sookralli has not shown he is eligible for relief because
he has not shown he is currently suffering (or was suffering when
he filed his § 3582 motion) from a condition that limits his ability
to care for himself while in prison. See U.S.S.G. § 1B1.13; Bryant,
996 F.3d at 1262.
       Moreover, this Court is bound by its precedent in Bryant.2
See United States v. Cruickshank, 837 F.3d 1182, 1187 (11th Cir.
2016) (stating, under the prior precedent rule, we are bound by our
binding precedent “unless and until it is overruled by us sitting en
banc or by the Supreme Court”). There is no precedent of this
Court sitting en banc or the Supreme Court that overruled this
Court’s holding that district courts cannot reduce a sentence unless
the prisoner’s extraordinary and compelling reason is listed in


2 We do not consider Sookralli’s argument that our holding in Bryant resulted
in an unconstitutional delegation of legislative authority because Bryant is
binding precedent even if it was wrongly decided or overlooked the delegation
issue. See Smith v. GTE Corp., 236 F.3d 1292, 1303 (11th Cir. 2001) (rejecting
an exception to the prior panel precedent rule based on a potential defect in
the prior panel’s reasoning, such as an “overlooked reason” for deciding the
earlier case differently).
USCA11 Case: 21-12878        Date Filed: 07/26/2022     Page: 8 of 9




8                      Opinion of the Court                21-12878

§ 1B1.13. Thus, the district court did not abuse its discretion in
denying Sookralli’s motion for compassionate release, and we af-
firm.
                        II. RESTITUTION
       Sookralli also challenges the restitution order, without ad-
dressing the appeal waiver in his plea agreement, claiming the
amount of restitution should be reduced because the Government
did not offer specific proof the entire amount represented the ac-
tual loss he caused.
        The record reflects that Sookralli knowingly and voluntarily
waived his right to appeal from the restitution order as part of his
plea agreement with the Government, and none of the appeal
waiver’s exceptions apply. See United States v. Bushert, 997 F.2d
1343, 1351 (11th Cir. 1993) (stating a sentence appeal waiver will be
enforced if it was made knowingly and voluntarily). To establish
the waiver was made knowingly and voluntarily, the government
must show either that: (1) the district court specifically questioned
the defendant about the waiver during the plea colloquy; or (2) the
record makes clear that the defendant otherwise understood the
full significance of the waiver. Id. During the plea colloquy, the
district court read the appeal waiver provision to Sookralli, and
Sookralli stated he agreed to the waiver. See Bushert, 997 F.2d at
1350-51. Sookralli confirmed he had read the plea agreement,
which unambiguously listed the limited circumstances under
which he could appeal his sentence, and he signed the final page of
the agreement. See United States v. Boyd, 975 F.3d 1185, 1192
USCA11 Case: 21-12878       Date Filed: 07/26/2022    Page: 9 of 9




21-12878              Opinion of the Court                       9

(11th Cir. 2020) (noting the defendant’s initialing and signing the
plea agreement, which stated that he had read the agreement, dis-
cussed it with his counsel, and understood the agreement’s terms,
made it manifestly clear that he had knowingly and voluntarily
made the waiver). Accordingly, we dismiss Sookralli’s challenge to
the restitution order.
      AFFIRMED in part, DISMISSED in part.